Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closes prior arts failed to teach and/or disclose
“a mobile surgery system comprising at least one omni-wheel for moving the mobile surgery system…wherein the at least one roller device is arranged on the wheel body such that at least a part of the circumferential surface of the roller device forms at least a part of a circumferential surface of the wheel body; wherein the wheel braking device is adapted for blocking a movement of the wheel body around the wheel shaft; and wherein the roller braking device is adapted for blocking a movement of the roller body around the roller shaft, and wherein the wheel braking device and the roller braking device are activatable independently.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is (571)272-7591.  The examiner can normally be reached on 9-9:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 5712721206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MACEEH . ANWARI
Primary Examiner
Art Unit 3663



/MACEEH ANWARI/Primary Examiner, Art Unit 3663